DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over DiLuciano (US 2013/0015723) in view of Kobeda et al. (US 8,854,849).  
 an integrated disconnect element (204) to provide disconnect functionality between at least one field device of the plurality of field devices and the functional device (intended use), the disconnect element of the functional device providing visual indication of the at least one field device associated with the disconnect element (intended use, by position of the switch), the isolator being an electronic device configured to communicate process electronics to the at least one field device while electrically isolating the at least one field device from the process electronics (intended use), wherein the integrated disconnect element is integrated within (i.e. connected within) the electronic device of the isolator.  
DiLuciano discloses substantially the claimed invention except for the disconnect element being located within the isolator.  Kobeda teaches the use of a disconnect element (34) being located within the isolator (13/18).  It would have been obvious to a person of ordinary skill in the art before the invention was effectively filed form the disconnect element within the isolator, as taught by Kobeda, in order to reduce the number of independent parts, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 2, DiLuciano discloses the disconnect element is integrated directly at a location where field device wiring connects to the functional device.  
Regarding claim 3, DiLuciano the disconnect element comprises a knife disconnect element.  

Regarding claim 5, DiLuciano teaches a functional device cabinet (210), wherein the functional device is mounted in the functional device cabinet.  
Regarding claim 6, DiLuciano discloses the functional device cabinet being an isolator cabinet for use3 of 6CORE/3514248.0001/148945417.115MTL1023ETNM151023 .USN in the connection of a plurality of field devices to input/output process wiring and process electronics.  
Regarding claim 7, DiLuciano discloses the disconnect element provided in relation to field device lines entering the cabinet.  
Regarding claim 11, DiLuciano discloses the integrated disconnect element being integral with the isolator.  
Regarding claim 12, DiLuciano discloses the isolator being a universal isolator.  
Regarding claim 13, DiLuciano discloses the functional device configured for use in an intrinsically safe process environment.  

Regarding claim 14, DiLuciano discloses a functional device for input/output process connection to a plurality of field devices (211), the functional device comprising: an isolator (216); and an integrated disconnect element (204) provided directly on the isolator to provide disconnect functionality between at least one field device of the plurality of field devices and the functional device, the disconnect element of the functional device configured to provide visual indication of the at least one field device 
DiLuciano discloses substantially the claimed invention except for the disconnect element being located within the isolator.  Kobeda teaches the use of a disconnect element (34) being located within the isolator (13/18).  It would have been obvious to a person of ordinary skill in the art before the invention was effectively filed form the disconnect element within the isolator, as taught by Kobeda, in order to reduce the number of independent parts, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 15, DiLuciano discloses the integrated disconnect element being integral with the isolator.  
Regarding claim 16, DiLuciano discloses the isolator being a universal isolator.  
Regarding claim 17, DiLuciano discloses the functional device configured for use in an intrinsically safe process environment.  
Regarding claim 18, DiLuciano discloses a combination with one or more additional functional devices (Fig. 3) of a field-device connection system, wherein at least part of the connectivity of the system is by way of an arrangement of the functional device and the one or more additional functional devices.  

Regarding claim 20, DiLuciano discloses the functional device cabinet being an isolator cabinet for use in the connection of a plurality of field devices to input/output process wiring and process electronics.  

Regarding claim 21, DiLuciano discloses a functional device for input/output process connection to a plurality of field devices (211), the functional device comprising: an isolator (216); and an integrated disconnect element (204) to provide disconnect functionality between at least one field device of the plurality of field devices and the functional device, the isolator being an electronic device configured to communicated process electronics to the at least one field device while electrically isolating the at least one field device from the process electronics (intended use), wherein the integrated disconnect element is integrated within (i.e. connected within) the electronic device of the isolator.
DiLuciano discloses substantially the claimed invention except for the disconnect element being located within the isolator.  Kobeda teaches the use of a disconnect element (34) being located within the isolator (13/18).  It would have been obvious to a person of ordinary skill in the art before the invention was effectively filed form the disconnect element within the isolator, as taught by Kobeda, in order to reduce the number of independent parts, and since it has been held that forming in one piece an Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO 


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833